Citation Nr: 9916397	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-11 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased disability rating for a torn 
medial meniscus of the left knee, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1974 to May 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision 
rendered by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Fargo, North Dakota, which denied 
the veteran's claim for a disability rating in excess of 20 
percent for his service-connected torn medial meniscus of the 
left knee.

The Board also notes that in his June 1998 Statement in 
Support of Claim, the veteran filed informal claims for 
service connection for a low back disorder and a right knee 
disorder, secondary to his service-connected torn medial 
meniscus of the left knee.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's torn medial meniscus of the left knee is 
shown to be productive of semilunar dislocated cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint, with additional left knee impairment consistent with 
no more than slight recurrent subluxation or lateral 
instability. 

3.  The overall symptomatology associated with the veteran's 
torn medial meniscus of the left knee is compatible with 
severe left knee impairment.



CONCLUSION OF LAW

The criteria for a disability rating of 30 percent torn 
medial meniscus of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R.§§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5257, 5258 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that an allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
examination reports, radiology reports, and treatment 
records, as well as the veteran's written statements and 
hearing testimony.  The Board does not know of any additional 
relevant evidence that is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

The veteran was initially granted service connection for a 
torn medial meniscus of the left knee pursuant to a December 
1974 rating decision, which found that the veteran sustained 
a torn medial meniscus of the left knee during service.  A 20 
percent disability rating was assigned, which has remained in 
effect ever since, except for periods of 100 percent 
compensation during times of temporary convalescence 
associated with surgery performed on his left knee.  

The claims file shows the veteran underwent a left knee 
medial meniscectomy at a VA hospital in April 1975.  VA 
medical records also show the veteran underwent further left 
knee surgeries in November 1990 and January 1996.  

A VA examination performed in October 1996 shows the veteran 
reported that his left knee ached all the time and that the 
pain increased with use.  He also report that his knee gave 
out at times and catches, but does not truly lock in place.  
Examination disclosed 1/2 plus laxity of the anterior drawer, 
but no other laxity.  Range of motion was reported as 2 to 
130 degrees, with 0 to 140 degrees reported as normal. 

VA treatment records for March and April 1998 show the 
veteran complained of left knee pain, swelling, and giving 
out, causing him difficulty in walking any great distance or 
working full time.  An April 1998 VA radiology report showed 
degenerative arthritic changes of the left knee with 
narrowing of the medial compartment.

A December 1998 VA radiology examination report of the left 
knee revealed "[m]ild narrowing of the medial compartment, 
lateral compartment preserved.  Mild superior patellar spur.  
Mild posterior condylar spur.  No fracture or bone 
destruction seen."  The impression was "[mild] arthritic 
changes." 

A December 1998 VA joints examination recounted the veteran's 
complaints of constant left knee pain and swelling, 
aggravated by walking, prolonged standing, or weather 
changes, and of a collapsing of the left knee at times.  
Objectively, the examiner found mild left knee soft tissue 
edema without effusion, 1+ laxity per anterior drawer sign, 
varus/valgus stresses negative for laxity, positive Clarke's 
test, negative patella apprehension test, and McMurray's test 
revealed pain but negative for coincidental clicks.  Left 
knee active range of motion was to 115 degrees flexion (120 
degrees passive range of motion) and 0 degrees extension.  
There was evidence of pain with motion of the left knee, but 
there was no evidence of excessive fatigability or 
incoordination, and no significant further loss of the range 
of motion after exercise.  The diagnosis was left knee 
osteoarthritis.  

The remaining evidence consists of the veteran's written 
statements and his October 1998 RO hearing testimony 
contending that his left knee is in constant pain, which gets 
worse when the weather changes, and disturbs his sleep at 
night.  He further contends that walking for a long time 
causes his knee to be unstable, give out, and swell.  This in 
turn causes him to have falls, difficulty in climbing stairs, 
and prevents him from working full time.  The veteran 
specifically acknowledged during his hearing testimony that 
he would be satisfied with a 30 percent disability rating for 
his left knee disability.

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's torn medial meniscus of the left knee is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (1998) as 20 
percent disabling.  Diagnostic Code 5258 provides for a 20 
percent disability rating for semilunar dislocated cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint, which the Board observes is the maximum rating 
provided for under that Diagnostic Code.  

Other potentially applicable Diagnostic Codes include 
Diagnostic Codes 5257, 5260 and 5261.  Diagnostic Code 5257, 
for recurrent subluxation or lateral instability of the knee, 
provides for a 30 percent disability rating for severe 
impairment, a 20 percent disability rating for moderate 
impairment, and a 10 percent disability rating for slight 
impairment.  Diagnostic Code 5260, for limitation of flexion 
of the leg, provides for a noncompensable evaluation when 
flexion is limited to 60 degrees, 10 percent when flexion is 
limited to 45 degrees, 20 percent when flexion is limited to 
30 degrees, and 30 percent when flexion is limited to 15 
degrees.  Diagnostic Code 5261, for limitation of extension 
of the leg, provides a noncompensable evaluation when 
extension is limited to 5 degrees, 10 percent evaluation when 
extension is limited to 10 degrees, 20 percent evaluation 
when extension is limited to 15 degrees, 30 percent 
evaluation when extension is limited to 20 degrees, and 40 
percent evaluation when extension is limited to 30 degrees.

The Board observes that the veteran's left knee, while having 
some limitation of motion, does not manifest limitation of 
flexion or extension consistent with a noncompensable 
evaluation under Diagnostic Codes 5260 and 5261.  As for an 
evaluation under Diagnostic Code 5257, examinations have 
disclosed some instability, but no more than slight 
impairment.  In this regard, the two VA examinations reported 
laxity of 1/2 to 1 plus on but one test, the anterior drawer 
sign.

The Board concludes that the combination of symptoms 
exhibited by the veteran's left knee disability, which 
includes elements of the schedular criteria from both 
Diagnostic Codes 5257 and 5258, as well as the objective 
observations of left knee arthritis, some limitation of 
motion (noncompensable), and pain on motion, supports the 
assignment of a 30 percent disability rating for severe 
impairment of the left knee under Diagnostic Code 5257.  The 
veteran has many of the criteria contemplated under 
Diagnostic Code 5258 for a 20 percent evaluation, as well as 
evidence of slight laxity.

There is X-ray evidence to show that the veteran has mild 
degenerative arthritis of the left knee.  Degenerative 
arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1998), and further evaluated on the basis of limitation 
of motion under the appropriate diagnostic code.  The Court 
held, in the case of Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), that "painful motion of a major joint ... 
caused by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10-percent rating, per joint, combined 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion."  See also 38 C.F.R. § 4.59.  Further, 
as stated by the VA's Office of the General Counsel in a 1997 
Precedent Opinion, a claimant who has both arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  As the plain terms of those 
Codes suggest that they apply to different disabilities or at 
least to different manifestations of the same disability, 
"... the evaluation of knee dysfunction under both codes 
would not amount to pyramiding under section 4.14". 
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97); 62 Fed.Reg. 63604 
(1997).

The assignment of a separate 10 percent disability rating is 
not for application in this case, however, as pain is already 
included in the criteria for Diagnostic Code 5258.  In any 
case, as previously articulated, it is the veteran's 
combinations of symptoms, including noncompensable limitation 
of motion, pain, and instability in the left knee, which are 
encompassed by the 30 percent disability rating awarded 
herein for severe knee impairment under Diagnostic Code 5257.  
Moreover, this decision encompasses the veteran's complaints 
of pain related to functional loss, including the factors of 
excessive fatigability, incoordination, and weakened 
movement.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
202. 

In reaching this decision, the Board has also considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, including the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  The Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his left 
knee disability has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalizations.  Therefore, in the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 30 percent evaluation for a torn medial 
meniscus of the left knee is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

